Brady, P. J.
The appellant was tried for murder in the first degree, the charge being that he stabbed and killed one James A Brown, on the 1st of December, 1882. The case on the part of the people rested chiefly on the evidence of Lawrence Rogers and John Hubbell, whom the appellant’s counsel regarded as accomplices or accessories. The evidence of these witnesses, though perhaps substantially the same as to the occurrence which led to the death of the deceased, nevertheless differed in some particulars. The controversy, it would appear1 was commenced by the deceased, who addressed a very offensive observation to the brother of the appellant and subsequently to the appellant himself:
Several errors are presented for consideration. The appellant was a witness on his own behalf. He emphatically denies that he either took part, or gave any aid or encouragement to the stabbing. His answer to a question on that subject was: “ As (rod is my judge, I did not” Upon cross-examination, he was asked: “Do you recollect being arrested for shooting a man in front of Miner’s theater? ”
This was objected to, but allowed, and an exception taken.
Mr. Purdy, who was conducting the prosecution, then repeated the question, and the appellant answered: “I recollect being accused of shooting a man.” The question was then *352asked , “ Q. You were indicted, were you not? A. I was. Q. What was the man’s name ? A. It slipped my memory. Q. Edward F. Peters? A. Peters, I believe, is his name. Q. You recollect being tried, do you not ? A. Yes, sir. Q. You were acquitted, were you not ? A I was acquitted. Q. Was Peters there, the man you shot at ? A He took the stand; yes, sir. Q. You did not shoot at him? A. JSTo, sir. ,Q. At somebody else? A. I don’t know anything about that The jury said I did not; they discharged me without leaving their seats. Q. You say you did not shoot at him, do you? A Yes, I do.’’ The appellant, through his counsel, urges, with great energy, that injustice was done by this examination.
It will have been perceived that the witness was interrogated as to an accusation of which he had been acquitted after a trial, and also as to the merits of the charge, inasmuch as two of the questions at least relate to the commission of the offense involved, but my brethren think it was not prejudicial to bim in any respect, because of his acquittal, which he stated. I yield to this view, but I do not accept it A trial for a criminal offense, resulting in an acquittal, does not always remove the stain' of the accusation. There are multitudes who decry verdicts of that kind, even though they know nothing of the person charged or the proof against him. The accusation is a reproach, and leaves an impress which may never fade, and which neither time nor subsequent unblemished conduct can efface. Therefore, it seems to me that the exposition of the occurrence, when it was without legal significance to the prosecution, was not in accord with the principles of evidence which prohibit irrelevant testimony, and proclaims its reception wrong, unless clearly innocuous. The true rule, and the only one that can be sustained rfpon the principle, is, that the intendment of law is that the error in the admission of evidence is prejudicial to the party objecting, and will be ground for reversal unless the intendment is clearly repelled by the record. Coleman v. People, 58 N. Y. 555. 1
The appellant also complains that evidence designed to show flight on his part, to ’ avoid the consequences of the offense charged, was improperly admitted. It was slight in character, *353it is true, and, therefore, kindred to that considered in Ryan v. People (79 N. Y. 601), but, as said in that case, similar evidence has been allowed upon the theory that the jury would give it such weight as it deserved, depending upon the surrounding circumstances. It was not error, therefore, to admit it It does not appear to have been referred to in the charge of the learned recorder, and no doubt was treated as having no weight.
The appellant also complains that the following requests should have been granted, namely:
“ Seventh. That the acts necessary for corroboration must be inconsistent with the innocence of the defendant, and which excludes every hypothesis but that of guilt.
“ That the jury is justified in. requiring every fact sworn to by the witnesses, Rogers and Hopper, to be corroborated to its satisfaction, and, if not so corroborated, to reject such facts as not proven.”
These requests are too broad. The rule is shown by Chiei Justice Ritger in the People v. Plath (4.N. Y. Crim. Rep. 53; 100 N. Y. 593), who said: 11 The rtde, as to the corroboration of an accomplice, is stated in Roscoe's Orim. Ev. 122, as follows: ‘ That there should be some fact deposed to, independently altogether of the evidence of the accomplice, which, taken by itself, leads to the inference not only that a crime has been committed, but that the prisoner is implicated in it.’ Russell on Grimes, 962, says: ‘ That it is not sufficient to corroborate an accomplice as to the facts of the case generally, but that he must be corroborated as to some material fact or facts which go to prove that the prisoner was connected with the crime charged.’ 1 Greenleuf on Ev. 381, lays down the rule as held by some, 1 that it is essential that there should be corroborating proof that the prisoner actually participated in the offense, and that when several prisoners are to be tried, confirmation is to be required as to all of them before all 'can be safely convicted—the confirmation of the witness, as to the commission of the crime, being regarded as no confirmation at all as it respects the prisoner.’ ”
The request which preceded the first mentioned was as follows : “ Sixth. That even if the jury find corroboration as to some *354of the evidence of the witnesses—Rogers and Hopper—it is not sufficient to justify a conviction, unless that corroboration tended to connect the defendant with the commission of the crime,” and must be considered in connection with it. The jury were instructed by it, that evidence of the witnesses named was not sufficient to justify a conviction unless corroborated, and the corroboration tended to connect the appellant with the commission of the crime. This was all the appellant was entitled to— not that the acts necessary for corroboration must be inconsistent with his innocence, and such as to exclude every hypothesis but that of guilt Evidence of corroboration may consist of a series of facts having no force unless in combination, and may be shown by more than one witness, or as occurring on more than one occasion. If they tend to establish guilt it is enough, and such is the rule as stated by Chief Justice Riiger. It is not necessary, therefore, that each act should have the important and efficient agency suggested.
The second request is subject to singular criticism. The proposition is, that the jury would be justified in requiring every act' sworn to by the witnesses named to be corroborated to their satisfaction. If the request had been as to material facts, it would have presented a very different complexion. The learned Recorder had, at the request of the appellant’s counsel, submitted this proposition to the jury, and that was all he was entitled to: “ Fifth. That the testimony of the witnesses, Hopper and Rogers, is not sufficient to warrant a conviction, unless the jury are satisfied by other evidence that they are corroborated by other evidence, which, independent of the evidence of Rogers and Hopper, would tend to show the complicity .of the defendant in the killing.”
It should be added that no exception was taken to the charge, which was elaborate and eminently fair. The record, for these reasons, presents no error entitling the appellant to, a reversal of the judgment, and it must, therefore, be affirmed,
Macomber, J., concurs.